Case 3:19-cr-00170-DPJ Document 1 Filed 08/20/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPH[s6cthern ostrich of mssiesierr
NORTHERN DIVISION FILED

AUG 20 2019

ARTHUR JOHNSTON

 

 

 

 

UNITED STATES OF AMERICA

 

 

BY

v. CRIMINAL NO. BN or 170 DPT

PEDRO SILVESTRE-PEREZ 18 U.S.C. § 911
a/k/a Daniel Escamilla, Jr. 18 U.S.C. § 1546(a)
42 U.S.C. § 408(a)(7)(B)

 

DEPUTY

 

The Grand Jury charges:
COUNT 1
On or about October 20, 2016, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, PEDRO SELVESTRE-PEREZ a/k/a
Daniel Escamilla, Jr., an alien in the United States, falsely and willfully represented himself to
be a citizen of the United States, in violation of Title 18, United States Code, Section 911.
COUNT 2
On or about October 20, 2016, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, PEDRO SILVESTRE-PEREZ a/k/a
Daniel Escamilla, Jr., aided and abetted by others known and unknown to the Grand Jury, did
knowingly possess, utter, use and attempt to use a document prescribed by statute and regulation
for evidence of authorized stay or employment in the United States, that is a Social Security
Card, which card the defendant knew to be forged, counterfeited, altered, falsely made, and
unlawfully obtained in violation of Title 18, United States Code, Sections 1546(a) and 2.
COUNT 3
On or about October 20, 2016, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, PEDRO SILVESTRE-PEREZ a/k/a
Daniel Escamilla, Jr., for the purpose of obtaining for himself and any other person anything of
value from any person, and for any other purpose, did, with intent to deceive, falsely represent a

number to be the social security account number assigned by the Commissioner of Social

 
Case 3:19-cr-00170-DPJ Document 1 Filed 08/20/19 Page 2 of 2

Security to him, when in fact such number is not the social security account number assigned by

the Commissioner of Social Security to him in violation of Title 42, United States Code, Section

 

408(a)(7)(B).
. MICHAEL H
United States Attorney
{
A TRUE BILL: :
S/SIGNATURE REDACTED

Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the 2p day of August, 2019.

Penk. fb. Cp

UNITED STATES MAGISTRATE JUDGE
